DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  The word “an” should be inserted before “internal” at line 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 4 and 9 - 16 are rejected under 35 U.S.C. 103 as being unpatentable over Younkins et al. (U.S. Patent Application Publication No. US 2017/0130630 A1) in view of Charbonnel (U.S. Patent Application Publication No. US 2021/0025342 A1).
Regarding claim 1, Younkins discloses a method for particulate filter soot management for internal combustion engines, the method comprising adjusting a skip fire firing sequence used by the internal combustion engine (111) that includes a Deceleration Fuel Cut Off mode (paragraph [0042]) wherein the Deceleration Fuel Cut Off mode is changed to a Deceleration Cylinder Cut Off mode during the skip fire firing sequence (paragraphs [0023] – [0025], [0041] – [0044] and [0048]; Younkins discloses a skip fire engine control system for an internal combustion engine, with one mode of the skip fire firing sequence is a Deceleration Fuel Cut Off (DFCO) mode (paragraph [0042] and another mode of the skip fire firing sequence is a Deceleration Cylinder Cut Off (DCCO) mode (paragraph [0041]).  Younkins further discloses that the skip fire firing sequence can be adjusted from one mode to another mode, which allows for optimization of the amount of air, oxygen, and uncombusted fuel delivered into the exhaust system (paragraph [0044]).  One such example of adjusting the skip fire firing sequence is detailed in paragraph [0048], which discloses operating in the second mode (DFCO) and then changing to the first mode (DCCO) in response to exhaust system temperature data and/or a variety of engine operating parameters).
	Younkins discloses the claimed invention except for determining a desired soot quantity range for a particulate filter, determining a current quantity of soot on the particulate filter, and changing the skip fire firing sequence from DFCO to DCCO at least in part on maintaining the quantity of soot within the desired soot quantity range.
	Charbonnel is directed to an exhaust aftertreatment system.  Charbonnel specifically discloses determining a desired soot quantity range for a particulate filter (paragraphs [0034] – [0037], which disclose determining a desired soot quantity range for the filter (the range is the moderate soot loading state which is between the low loading state in which the filter is underloaded, and the high soot loading state in which the filter is overloaded such that the filter would benefit from regeneration)), determining a quantity of soot on the particulate filter (28) (paragraph [0037] – which discloses determining the actual soot loading level of the particulate filter via soot loading sensor 66, which is a differential pressure sensor), and maintaining the quantity of soot within the desired soot quantity range (paragraphs [0038] and [0041] – [0046]).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Younkins to include determining a desired soot quantity range for a particulate filter, determining a current quantity of soot on the particulate filter and changing the skip fire firing sequence from DFCO to DCCO at least in part on maintaining the quantity of soot within the desired soot quantity range as taught by Charbonnel, as the references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Charbonnel, it is well known to determine a desired soot quantity range for a particulate filter, determine a current quantity of soot on the particulate filter and maintaining the quantity of soot within the desired soot quantity range (paragraphs [0038] and [0041] – [0046]).  Further, as noted above, Younkins discloses adjusting a skip fire firing sequence used by the internal combustion engine that includes a Deceleration Fuel Cut Off mode wherein the Deceleration Fuel Cut Off mode is changed to a Deceleration Cylinder Cut Off mode during the skip fire firing sequence (paragraphs [0023] – [0025], [0041] – [0044] and [0048]).  Younkins further discloses that the skip fire firing sequence can be adjusted from one mode to another mode, which allows for optimization of the amount of air, oxygen, and uncombusted fuel delivered into the exhaust system (paragraph [0044]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Younkins to include determining a desired soot quantity range for a particulate filter, determining a current quantity of soot on the particulate filter and changing the skip fire firing sequence from DFCO to DCCO at least in part on maintaining the quantity of soot within the desired soot quantity range as taught by Charbonnel, as such a modification would provide the system of Younkins with the desired range of soot loading of the particulate filter in which a filtering performance of the particulate filter is optimized, and also provide the current soot loading level of the particulate filter, such that the system of Younkins would be able to accurately use the skip fire operation to maintain the quantity of soot on the particulate filter within the desired soot quantity range.  
	Regarding claim 2, Younkins further discloses wherein the quantity of soot is adjusted by controlling a temperature of exhaust gas of the internal combustion engine (111) (paragraphs [0055] and [0056]; claim 28).
Regarding claim 3, Younkins further discloses wherein the quantity of soot is adjusted by controlling an oxygen level in exhaust gas of the internal combustion engine (111) (paragraphs [0033], [0041], [0055] and [0056]; claim 28).
Regarding claim 4, Younkins further discloses wherein the quantity of soot is adjusted by controlling both an oxygen level in exhaust gas of the internal combustion engine and a temperature of the exhaust gas of the internal combustion engine (111) (paragraphs [0033], [0041], [0055] and [0056]; claim 28).
	Regarding claim 9, Younkins discloses a method for particulate filter soot management for internal combustion engines, the method comprising an aftertreatment chamber having a particulate filter (PF) (104) therein where exhaust gas from the engine (111) passes through the PF (104) and, as the exhaust gas passes through the PF (104), soot particles within the exhaust gas are deposited on a surface of the PF (104) (Figure 1A; paragraph [0025]); and adjusting a skip fire firing sequence used by the internal combustion engine (111) that includes a Deceleration Fuel Cut Off mode (paragraph [0042]) wherein the Deceleration Fuel Cut Off mode is changed to a Deceleration Cylinder Cut Off mode during the skip fire firing sequence (paragraphs [0023] – [0025], [0041] – [0044] and [0048]; Younkins discloses a skip fire engine control system for an internal combustion engine, with one mode of the skip fire firing sequence is a Deceleration Fuel Cut Off (DFCO) mode (paragraph [0042] and another mode of the skip fire firing sequence is a Deceleration Cylinder Cut Off (DCCO) mode (paragraph [0041]).  Younkins further discloses that the skip fire firing sequence can be adjusted from one mode to another mode, which allows for optimization of the amount of air, oxygen, and uncombusted fuel delivered into the exhaust system (paragraph [0044]).  One such example of adjusting the skip fire firing sequence is detailed in paragraph [0048], which discloses operating in the second mode (DFCO) and then changing to the first mode (DCCO) in response to exhaust system temperature data and/or a variety of engine operating parameters).
	Younkins discloses the claimed invention except for determining a desired soot quantity range for a particulate filter, determining a current quantity of soot on the particulate filter, and changing the skip fire firing sequence from DFCO to DCCO at least in part on maintaining the quantity of soot within the desired soot quantity range.
	Charbonnel is directed to an exhaust aftertreatment system.  Charbonnel specifically discloses determining a desired soot quantity range for a particulate filter (paragraphs [0034] – [0037], which disclose determining a desired soot quantity range for the filter (the range is the moderate soot loading state which is between the low loading state in which the filter is underloaded, and the high soot loading state in which the filter is overloaded such that the filter would benefit from regeneration)), determining a quantity of soot on the particulate filter (28) (paragraph [0037] – which discloses determining the actual soot loading level of the particulate filter via soot loading sensor 66, which is a differential pressure sensor), and maintaining the quantity of soot within the desired soot quantity range (paragraphs [0038] and [0041] – [0046]).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Younkins to include determining a desired soot quantity range for a particulate filter, determining a current quantity of soot on the particulate filter and changing the skip fire firing sequence from DFCO to DCCO at least in part on maintaining the quantity of soot within the desired soot quantity range as taught by Charbonnel, as the references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Charbonnel, it is well known to determine a desired soot quantity range for a particulate filter, determine a current quantity of soot on the particulate filter and maintaining the quantity of soot within the desired soot quantity range (paragraphs [0038] and [0041] – [0046]).  Further, as noted above, Younkins discloses adjusting a skip fire firing sequence used by the internal combustion engine that includes a Deceleration Fuel Cut Off mode wherein the Deceleration Fuel Cut Off mode is changed to a Deceleration Cylinder Cut Off mode during the skip fire firing sequence (paragraphs [0023] – [0025], [0041] – [0044] and [0048]).  Younkins further discloses that the skip fire firing sequence can be adjusted from one mode to another mode, which allows for optimization of the amount of air, oxygen, and uncombusted fuel delivered into the exhaust system (paragraph [0044]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Younkins to include determining a desired soot quantity range for a particulate filter, determining a current quantity of soot on the particulate filter and changing the skip fire firing sequence from DFCO to DCCO at least in part on maintaining the quantity of soot within the desired soot quantity range as taught by Charbonnel, as such a modification would provide the system of Younkins with the desired range of soot loading of the particulate filter in which a filtering performance of the particulate filter is optimized, and also provide the current soot loading level of the particulate filter, such that the system of Younkins would be able to accurately use the skip fire operation to maintain the quantity of soot on the particulate filter within the desired soot quantity range.  
	Regarding claim 10, Younkins further discloses wherein the adjusted skip fire firing sequence includes a part of a sequence where exhaust gas temperature is temporarily elevated to reduce the quantity of soot on the PF (104) over a period of time (paragraphs [0055] and [0056]).
Regarding claim 11, Younkins further discloses wherein during selected skipped working cycles, corresponding working chambers are deactivated such that no air is pumped through the corresponding working chamber during skipped working cycles (paragraphs [0033], [0041], [0055] and [0056]; claim 28).
Regarding claim 12, Younkins further discloses wherein the internal combustion engine has a number of working chamber working cycles and wherein decisions to skip or fire each working chamber working cycle are made individually at every firing opportunity during skip fire operation of the engine (111) (paragraphs [0006], [0011], [0023], [0037] – [0039] and [0048]).
Regarding claim 13, Younkins further discloses wherein the adjusted skip fire firing sequence includes a part of a sequence where exhaust gas temperature is temporarily reduced to build up the quantity of soot on the PF (104) over a period of time (paragraph [0042] – by lowering the temperature of the exhaust stream, the soot in the particulate filter would not oxidize and the quantity of soot in the particulate filter would build up).
Regarding claim 14, Younkins further discloses wherein the method includes depositing ash material on the quantity of soot in the PF (104) (As noted by the applicant at page 2, lines 3 - 5, all internal combustion engines produce an amount of soot and ash as byproducts of the combustion process.  Thus, Younkins would deposit ash material on the soot in the particulate filter during operation of the engine) and elevating exhaust air temperature to remove at least part of the quantity of soot in the PF (104) (paragraphs [0055] and [0056]; claim 28).  The phrase “to cause at least some of the ash material deposited on the quantity of soot to be pushed to an end of the PF” is functional language which describes an effect of elevating the exhaust air temperature to remove at least part of the quantity of soot in the PF.  As noted above, Younkins discloses elevating the exhaust air temperature to remove at least part of the quantity of soot in the PF.  Thus, Younkins would necessarily cause at least some of the ash material deposited on the quantity of soot to be pushed to an end of the PF upon elevating the exhaust air temperature to remove at least part of the quantity of soot in the PF.
Regarding claim 15, Younkins further discloses controlling the quantity of soot in the PF (104) (paragraphs [0055] and [0056]; claim 28).  The phrase “which allows ash material to be pushed to an end of the PF during soot regeneration” is functional language which describes an effect of controlling the quantity of soot in the PF.  As noted above, Younkins discloses controlling the quantity of soot in the PF.  Thus, Younkins would necessarily allow ash material to be pushed to an end of the PF during soot regeneration.
Regarding claim 16, Younkins further discloses wherein the adjusted skip fire firing sequence includes a part of a sequence where exhaust air temperature is temporarily elevated to completely remove the quantity of soot in the PF over a first period of time to allow a new quantity of soot to build up when the exhaust air temperature is reduced over a second period of time that is subsequent the first period of time (paragraph [0056] – which discloses that the skip fire control may be used to temporarily raise the exhaust stream temperature to clean the particulate filter.  After the particulate filter has been cleaned and the temporarily raised temperature returns to the lower exhaust temperature, a new quantity of soot would build up in the particulate filter).

Response to Arguments
Applicant’s arguments filed May 3, 2022 with respect to the claim objections and 112(b) rejections have been fully considered and are persuasive.
With regard to the 35 USC 103 rejections of claims 1 – 4 and 9- 16 as unpatentable over Younkins in view of Charbonnel, the applicant alleges that Younkins describes different cylinder states of individual cylinders, and does not teach the coordination of cylinder states to create a DFCO state or a DCCO state, nor does it teach a determination that a change from DFCO to DCCO be made.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the coordination of cylinder states to create a DFCO state or a DCCO state) are not recited in the rejected claim(s).  The claims merely require that the engine uses a skip firing sequence wherein the DFCO mode is changed to a DCCO mode during the skip fire firing sequence.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further, as noted above, Younkins discloses a skip fire firing sequence used by the internal combustion engine (111) that includes a Deceleration Fuel Cut Off mode (paragraph [0042]) wherein the Deceleration Fuel Cut Off mode is changed to a Deceleration Cylinder Cut Off mode during the skip fire firing sequence (paragraphs [0023] – [0025], [0041] – [0044] and [0048]).  Specifically, Younkins discloses a DFCO mode (paragraph [0042] and a DCCO mode (paragraph [0041]) and changing from DFCO to DCCO (paragraph [0048]).
Additionally, as noted above, Charbonnel discloses maintaining the quantity of soot within the desired soot quantity range (paragraphs [0038] and [0041] – [0046]).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Younkins to include determining a desired soot quantity range for a particulate filter, determining a current quantity of soot on the particulate filter and changing the skip fire firing sequence from DFCO to DCCO at least in part on maintaining the quantity of soot within the desired soot quantity range as taught by Charbonnel, as the references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Charbonnel, it is well known to determine a desired soot quantity range for a particulate filter, determine a current quantity of soot on the particulate filter and maintaining the quantity of soot within the desired soot quantity range (paragraphs [0038] and [0041] – [0046]).  Further, as noted above, Younkins discloses adjusting a skip fire firing sequence used by the internal combustion engine that includes a Deceleration Fuel Cut Off mode wherein the Deceleration Fuel Cut Off mode is changed to a Deceleration Cylinder Cut Off mode during the skip fire firing sequence (paragraphs [0023] – [0025], [0041] – [0044] and [0048]).  Younkins further discloses that the skip fire firing sequence can be adjusted from one mode to another mode, which allows for optimization of the amount of air, oxygen, and uncombusted fuel delivered into the exhaust system (paragraph [0044]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Younkins to include determining a desired soot quantity range for a particulate filter, determining a current quantity of soot on the particulate filter and changing the skip fire firing sequence from DFCO to DCCO at least in part on maintaining the quantity of soot within the desired soot quantity range as taught by Charbonnel, as such a modification would provide the system of Younkins with the desired range of soot loading of the particulate filter in which a filtering performance of the particulate filter is optimized, and also provide the current soot loading level of the particulate filter, such that the system of Younkins would be able to accurately use the skip fire operation to maintain the quantity of soot on the particulate filter within the desired soot quantity range.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D SHANSKE whose telephone number is (571)270-5985. The examiner can normally be reached Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON D SHANSKE/Primary Examiner, Art Unit 3746